Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 1 of 10. Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, IN D l C T M E N T

Plaintiff,

)
)
V' l C»lc°E<J-§@ @w §@;
§
)
)
)

   

 

Title 18, Sections 1028A,
1029(a)(2), and 1344, United
States Code

CARLOS DASHAWN BROWN,

Defendant.

1" @1§1§§;1

W'»",
vw

gm

  

dinitz

GENERAL ALLEGATIONS
At all times material to this Indictrnent:

1. Defendant CARLOS DASHAWN BROWN Was related by blood to the following

individuals :
A. C.B., Who Was his half-sister;
B. C.W., Who Was his great-uncle; and
C. M.W., Who Was his great-aunt,
2. C.B. received ‘Supplemental Security lncorne through the United States Social

Security Administration because she had a “developmental disability,” as defined in Title 42,

Seotion lSOOZ(S)(A), United States Code.

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 2 of 10. Page|D #: 2

3. C.W., who was born in 1937, was an “elder,” as defined in Title 42, Section _
1397j(5), United States Code, because he was 60 or more years old.

4. M.W., who was born in 1940, was an “elder,” as defined in Title 42, Section
1397j (5), United States Code, because she was 60 or more years old.

5. As detailed below, it was part of the scheme that Defendant fraudulently opened
and made charges on credit card accounts He then made payments for these charges Defendant
then falsely reported to the credit card issuers that the charges he had made to the accounts were
fraudulently made by an unknown person or persons who had stolen or otherwise gained
unauthorized access to the credit card accounts

6. ln response to Defendant’s false fraud reports, the credit card issuers reversed the
charges to these accounts, which created a credit balance in the accounts Defendant would l
either make additional charges against the fraudulently created credit balances, or request that the
credit card issuers refund the credit balance to him.

7. ln response to Defendant’s requests, American EXpress issued the following

payments to Defendant, at his request, to refund the negative account balances caused by his

 

 

 

 

false fraud reports:
Date of ,Payment Amount of Payment Methodr of Payment `Origi`nating Bank
December 9, 2017 $6,000 ACH Direct Deposit Wells F argo Bank, N.A
January 29, 2018 $29,089.17 Wire Transfer J,P. Morgan Chase
Bank, N.A.
March 14, 2018 $5,296.79 Paper Check # Fifth Third Bank
~ 79643288

 

 

 

 

 

 

8. More specifically, on or about April 29, 2014, Defendant opened an American
EXpress credit card account (-1009) using M.W.’s name and social security number. Defendant

later added himself as an authorized used to this account. From on or about May 4, 2014, to on

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 3 of 10. Page|D #: 3

or about July 31, 2015, Defendant made various charges to this account Based on these charges,
American Express lost approximately $9,243.44. He did all this without l\/l.W.’s knowledge or
permission

9. On or about October 25, 2014, Defendant began making fraudulent charges on an
American Express credit card account (-3003) opened and maintained by C.W. He made these
charges without C.W.’s knowledge or permission From on or about October 25, 2014, to on or
about February 15, 2015, American Express lost approximately 312,832.05, because of the
fraudulent charges Defendant made.

10. On or about February 17, 2015, Defendant opened an American Express credit
card account (~1003) using C.W.’s name and social security number. Defendant later added
himself as an authorized used to this account From on or about February 24, 2015, to on or
about May 7, 2015, Defendant made various charges to this account. Based on these charges,
American Express lost approximately $10,753.57. Defendant did all this without,C.W.’s
knowledge or permission

11. On or about June 9, 2017, Defendant opened an account (-9453) with savings
features at Dollar Bank, FSB, in his own name but using C.B.’s social security number.
Defendant opened and maintained this account without C.B.’s knowledge or permission

12. On or about September 22, 2017, Defendant used his own name and C.B.’s social
security number to add checking features to his account (-9453) at Dollar Bank, FSB. He added
and maintained the checking features to this account without C.B.’s knowledge or permission

13. On or about January 22, 2018, Defendant opened a checking account (-3316) at
Fifth Third Bank, in his own name but using C.B.’s social security number. Defendant opened

and maintained this account without C.B.’s knowledge or permission

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 4 of 10. Page|D #: 4

14. On or about the following dates, Defendant opened credit card accounts with the

following issuers in his name using C.B’s social security number:

 

 

 

 

 

 

 

 

 

 

Account Opening Date ~ ' ~ Account Issuer Initial Account Number`
01/12/2016 Synchrony (for Wal-l\/lart) ~05 83
01/11/2016 Synchrony (for J.C. Penny) -3941
02/27/2017 Citi Bank -6513
03/20/2017 American Express ~2000
03/28/2017 American Express -3009
05/25/2017 American Express -1002_
06/23/2017 Citi Bank -6543
08/03/2017 American Express -1004
02/12/2018 Fifth Third Bank -9292

 

 

 

 

 

Defendant opened and maintained these accounts without C.B.’s knowledge or permission

15. From on or about January 22, 2016, to on or about June 18, 2018, Defendant
made charges to the credit accounts listed in Paragraph 14. Based on these charges, the_credit
issuers listed in Paragraph 14 lost approximately $34,431.27.

16. l\/l.W. maintained a personal checking account at Comerica Bank where, among
other funds, she deposited the proceeds of her pension

17. From on or about July 17, 2017, to on or about February 19, 2018, Defendant
initiated unauthorized fund transfers totaling approximately $3 5 ,492.85, from l\/I.W.’s Comerica
Bank account to pay for the charges he had made to the various credit card accounts he had
fraudulently opened and used. Defendant did this without M.W.’s knowledge or permission

18. v Additionally, from on or about July l, 2017, to on or about April 27, 2018,
Defendant used the funds in l\/l.W.’s Comerica Bank account to purchase goods and services
totaling approximately $24,620.73. Defendant did this without M.W.’s knowledge or

permission

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 5 of 10. Page|D #: 5

COUNT 1
(Unauthorized Use of an Access Device, 18 U.S.C. § 1029(a)(2))

The Grand Jury charges:

19. Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated by
reference as if fully set forth herein

20. From on or about January 1, 2016, to on or about December 31, 2016, in the
Northern District of Ohio, Eastern Division, and elsewhere, CARLOS DASHAWN BROWN,
the defendant herein, did knowingly and with the intent to defraud, traffic in and use one or more
unauthorized access devices during any one-year period, to wit: credit cards issued by American
Express, Fifth Third Bank, and Synchrony Bank, and by such conduct did obtain goods and
services valued at $l,000 or more during that period, such conduct affecting interstate or foreign
commerce, all in violation of Title 18, Section 1029(a)(2), United States Code.

COUNT 2
(Unauthorized Use of an Access Device, 18 U.S.C. § 1029(a)(2))

The Grand Jury further charges:
y 21. Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated by

reference as if fully set forth herein

22. From on or about January l, 2017, to on or about December 31, 2017, in the
Northern District of Ohio, Eastern Division, and elsewhere, CARLOS DASHAWN BROWN,
the defendant herein, did knowingly and with the intent to defraud, traffic in and use one or more
unauthorized access devices during any one-year period, to wit: credit cards issued by American
Express, Fifth Third Bank, and Synchrony Bank, and by such conduct did obtain goods and
services valued at $1,000 or more during that period, such conduct affecting interstate or foreign

commerce, all in violation of Title 18, Section 1029(a)(2), United States Code.

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 6 of 10. Page|D #: 6

COUNT 3
(Unauthorized Use of an Access Device, 18 U.S.C. § 1029(a)(2))

The Grand Jury further charges:

23. Paragraphs 1 through 18 of this lndictment are re-alleged and incorporated by
reference as if fully set forth herein

24. From on or about January 1, 2018, to on or about December 31, 2018, in the
Northern District of Ohio, Eastern Division, and elsewhere, CARLOS DASHAWN BROWN,
the defendant herein, did knowingly and with the intent to defraud, traffic in and use one or more
unauthorized access devices during any one-year period, to wit: credit cards issued by American
Express, Fifth Third Bank, and Synchrony Bank, and by such conduct did obtain goods and
services valued at $1,000 or more during that period, such conduct affecting interstate or foreign
commerce, all in violation of Title 18, Section 1029(a)(2), United States Code.

COUNT 4
(Bank Fraud, 18 U.S.C. § 1344)

The Grand Jury further charges:

25. Paragraphs l through 18 of this indictment are re-alleged and incorporated by
reference as if fully set forth herein

26. At all times material to this lndictment, Wells Fargo Bank, N.A. was a financial
institution as defined in Title 18 United States Code, Section 20, the deposits of which were
insured by the F ederal Deposit lnsurance Corporation.

27. On or about December 9, 2017, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant CARLOS DASHAWN BROWN knowingly executed and

attempted to execute a scheme and artifice'to obtain money under the custody and control of

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 7 of 10. Page|D #: 7

Wells Fargo Bank, N.A. by means of false and fraudulent pretenses, representations and
promises, in violation of Title 18, Section 1344(2), United States Code.

CoUNT 5
(Bani< Fraud, ix U.s.o. § 1344)

The Grand Jury further charges:

28. Paragraphs 1 through 18 of this lndictment are re-alleged and incorporated by
reference as if fully set forth herein

29. At all times material to this lndictment, J.P. Morgan ChaseBank, N.A. was a
financial institution as defined in Title 18 United States Code, Section 20, the deposits of which
were insured by the F ederal Deposit lnsurance Corporation.

300 On or about January 29, 2018, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant CARLOS DASHAWN BROWN knowingly executed and attempted
to execute a scheme and artifice to obtain money under the custody and control of J.P. Morgan
ChaseBank, N.A. by means of false and fraudulent pretenses, representationsj and promises, in
violation of Title 18, Section 1344(2), United States Code.

CoUNT 6
(Bani< Fraud, 18 U.s.C. § 1344)

The Grand Jury further charges:

31. Paragraphs 1 through 18 of this lndictment are re-alleged and incorporated by
reference as if fully set forth herein

32. At all times material to this lndictment, Fifth Third Bank was a financial
institution as defined in Title 18 United States Code, Section 20, the deposits of which were

insured by the Federal Deposit lnsurance Corporation.

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 8 of 10. Page|D #: 8

33. On or about l\/larch 14, 2018, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant CARLOS DASHAWN BROWN knowingly executed and attempted
to execute a scheme and artifice to obtain money under the custody and control of Fifth Third
Bank by means of false and fraudulent pretenses, representations and promises, in violation of
Title 18, Section 1344(2), United States Code.

QQQNM
(Bank Fraud, 18 U.S.C. § 1344)

The Grand Jury further charges:

34. Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated by
reference as if fully set forth herein

35. At all times material to this lndictment, Comerica Bank was a financial institution
as defined in Title 18 United States Code, Section 20, the deposits of which were insured by the
Federal Deposit lnsurance Corporation.

36. Frorn on or about July 1, 2017, to on or about April 27, 2018, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendant CARLOS DASHAWN BROWN
knowingly executed and attempted to execute a scheme and artifice to obtain money under the
custody and control of Comerica Bank by means of false and fraudulent pretenses,
representations, and promises, in violation of Title 18, Section 1344(2), United States Code.

COUNT 8
(Aggravated ldentity Theft, 18 U.S.C. § 1028A)

The Grand Jury further charges:

37. Paragraphs 1 through 18 of this lndictment are re-alleged and incorporated by
reference as if fully set forth herein

38. From on or about April 29, 2014, to on or about June 6, 2017, in the Northern

District of Ohio, Eastern Division, and elsewhere, defendant CARLOS DASHAWN BROWN,

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 9 of 10. Page|D #: 9

during and in relation to felony violations of Title 18, United States Code,'§§ 1029(a)(2) and
1344(2), knowingly transferred, possessed and used, without lawful authority, a means of
identification of another person, to wit: M.W. (whose identity is known to the Grand Jury),
knowing that said means of identification belonged another real person, all in violation of Title'
18, United States Code, § 1028A(a)(1).

COUNT 9
(Aggravated ldentity Theft, 18 U.S.C. § 1028A)

The Grand Jury further charges:

39. Paragraphs 1 through 18 of this Indictment are re-alleged and incorporated by
reference as if fully set forth herein

40. On or about February 17, 2015, in the Northern District of ()hio, Eastern
Division, and elsewhere, defendant CARLOS DASHAWN BROWN, during and in relation to
felony violations of Title 18, United States Code, §§ 1029(a)(2) and 1344(2), knowingly
transferred, possessed and used, without lawful authority, a means of identification of another
person, to wit: C.W. (whose identity is known to the Grand Jury), knowing that said means of
identification belonged another real person, all in violation of Title 18, United States Code, §
1028A(a)(1).

COUNT 10
(Aggravated ldentity Theft, 18 U.S.C. § 1028A)

The Grand Jury further charges:

41. Paragraphs 1 through 18 of this Indictrnent are re-alleged and incorporated by
reference as if fully set forth herein

42. From on or about October 31, 2015', to on or about February 12, 2018, in the

Northern District of Ghio, Eastern Division, and elsewhere, defendant CARLOS DASHAWN

Case: 1:19-cr-00247-SO Doc #: 1 Filed: 04/24/19 10 of 10. Page|D #: 10

BROWN, during and in relation to felony violations of Title 18, United States Code, §§
1029(a)(2) and 1344(2), knowingly transferred, possessed and used, without lawful authority, a j
means of identification of another person, to wit: C.B. (whose identity is known to the Grand
Jury), knowing that said means of identification belonged another real person, all in violation of
Title 18, United States Code, § 1028A(a)(1).

A TRUE BILL.

Original document_Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.

10

